Case: 10-31052     Document: 00511507867          Page: 1    Date Filed: 06/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 14, 2011
                                     No. 10-31052
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CEDRIC DEWAYNE HARGRAVE, also known as Black, also known as Ceddie,
also known as Ced,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:00-CR-52-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Cedric Dewayne Hargrave, federal prisoner # 03402-095, appeals the
district court’s order granting his 18 U.S.C. § 3582(c)(2) motion wherein he was
resentenced to 405 months of imprisonment, a sentence at the top of his adjusted
sentencing range. The Government has filed a motion for summary affirmance,
or in the alternative, a motion for an extension of time.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-31052    Document: 00511507867      Page: 2   Date Filed: 06/14/2011

                                  No. 10-31052

      The district court’s decision whether to reduce a sentence is reviewed for
an abuse of discretion, and its interpretation of the Sentencing Guidelines is
reviewed de novo. See United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009),
cert. denied, 130 S. Ct. 3462 (2010). “A district court abuses its discretion if it
bases its decision on an error of law or a clearly erroneous assessment of the
evidence.” United States v. Smith, 417 F.3d 483, 486-87 (5th Cir. 2005) (internal
quotation marks and citation omitted).
      Hargrave argues that the district court abused its discretion by not
assigning reasons for its sentence selection. When a district court summarily
grants a § 3582(c)(2) motion, the court is not required to give reasons for its
decision. Evans, 587 F.3d at 673. Hargrave acknowledges that his argument is
foreclosed under Evans, and he raises the issue solely to preserve it for further
review.
      In addition, Hargrave argues that the district court should have granted
his request for an evidentiary hearing, which he made for the first time in his
motion for reconsideration of the court’s amended sentencing order. Although
he asserts that there existed “factual disputes highly relevant to the issue of the
amount of reduction in sentence,” Hargrave does not designate in this court a
single factual dispute or inaccuracy which would have been resolved during a
hearing. He has thus failed to show error in the district court’s failure to grant
his request for a hearing.
       To the extent that Hargrave challenges the extent of the district court’s
sentence reduction, the court was under no obligation to reduce Hargrave’s
sentence at all, and it was under no obligation to reduce the sentence further
within the recalculated range.     See Evans, 587 F.3d at 673.       Accordingly,
Hargrave has not shown that the district court abused its discretion in not
granting him a further sentence reduction. Id.




                                        2
  Case: 10-31052   Document: 00511507867   Page: 3   Date Filed: 06/14/2011

                              No. 10-31052

     The motion for summary affirmance is GRANTED, and the judgment of
the district court is AFFIRMED. The alternative motion for an extension is
DENIED as unnecessary.




                                    3